Case 3:18-cv-00428-DMS-MDD Document 307 Filed 11/07/18 PageID.4739 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Dana M. Sabraw
 FROM: M. Exler, Deputy Clerk                        RECEIVED DATE: November 5, 2018
 CASE NO. 18-cv-00428-DMS-MDD                        DOC FILED BY: Iris Viviana Azurdia Estrada
 CASE TITLE: Ms. L. v. U.S. Immigration and Customs Enforcement et al
 DOCUMENT ENTITLED: Notice regarding settlement agreement

        Upon the submission of the attached document(s), the following discrepancies are noted:


  OTHER: Improper format



                                                           Date Forwarded:      November 6, 2018

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: November 7, 2018                 CHAMBERS OF: The Honorable Dana M. Sabraw

cc: All Parties                             By: mm
